PER CURIAM:
Michael Maurice Greenfield, Jr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to vacate his sentence pursuant to 28 U.S:C. § 2255 (2000). Greenfield seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied the § 2255 motion on September 29, 2006. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.